Citation Nr: 0718485	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, and from April 1980 to February 1983.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  In an unappealed rating decision in November 2002, the RO 
denied the veteran's claim to reopen his claim for service 
connection for PTSD.

2.  The evidence received since the November 2002 rating 
decision is either cumulative of the evidence previously of 
record or is not sufficient, by itself or when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5103A(f).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The originating agency provided the veteran with the notice 
required under the VCAA through an April 2004 letter and the 
Statement of the Case.  In the Statement of the Case, the 
originating agency informed the veteran why service 
connection for PTSD was denied and that to substantiate his 
claim, he needed to provide evidence of a verified stressful 
event in service and medical evidence showing a confirmed 
diagnosis of PTSD.  The record also reflects that he was 
provided the notice required by Dingess in a letter mailed in 
June 2006.

The Board also notes that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Following the provision of the required notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection for PTSD requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

Analysis

In an unappealed rating decision of November 2002, the RO 
denied reopening of the veteran's claim for service 
connection for PTSD because new and material evidence had not 
been presented.  The evidence of record at the time of this 
decision included no medical evidence showing that the 
veteran had been diagnosed with PTSD.  The evidence added to 
the record since the November 2002 RO decision consists of 
service personnel records, statements of the veteran, a June 
2003 letter from the Department of the Army, VA outpatient 
treatment records from Columbia and Greenville medical 
facilities, from February 2002 to August 2006, and the 
veteran's testimony at the Travel Board hearing.  

The VA outpatient records show that a nurse practitioner 
diagnosed PTSD in October 2003.  Although this evidence 
relates to an unestablished fact necessary to substantiate 
the claim, it is not sufficient to establish a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board notes that the nurse practitioner did not identify the 
elements supporting the diagnosis or even identify any event 
in service that might have caused the disorder.  Moreover, 
the other medical evidence added to the record shows that 
health care providers who have examined the veteran's mental 
status have determined that he does not meet the diagnostic 
criteria for PTSD.  Instead, the veteran has been diagnosed 
with organic personality disorder, depressive disorder, and 
psychosis.  Accordingly, the Board concludes that none of the 
medical evidence added to the record is material.

Significantly, at the September 2006 hearing before the 
undersigned, the veteran was unable to identify any specific 
stressor that he believes is responsible for his claimed 
PTSD.  In any event, since the medical evidence previously of 
record and added to the record establishes that the veteran 
does not meet the diagnostic criteria for PTSD, there is no 
reasonable possibility that the non medical evidence added to 
the record would substantiate the claim.  

Accordingly, the Board concludes that new and material 
evidence to reopen the claim has not been received.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


